        Case 2:16-cv-00694-MHH Document 87 Filed 01/07/19 Page 1 of 2                            FILED
                                                                                        2019 Jan-07 PM 08:02
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           NORTHERN DIVISION

 TOMMY HEARD, et al.,                         }
                                              }   Case No.: 2:16-cv-00694-MHH
        Plaintiffs,                           }
                                              }
 v.                                           }   STIPULATION FOR DISMISSAL
                                              }   WITH PREJUDICE
 NATIONSTAR MORTGAGE LLC, et                  }
 al.,                                         }
                                              }
        Defendants.                           }
                                              }
                                              }
                                              }
                                              }



       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiffs Tommy and
Katrina Heard and Defendant Nationstar Mortgage, LLC, by and through undersigned
counsel, hereby stipulate that this action and all claims and defenses asserted therein be
dismissed with prejudice, with each party to bear its own attorneys’ fees, costs and
expenses.
       Respectfully submitted this 7th day of January 2019,

 PRICE LAW GROUP, APC                          BALCH & BINGHAM LLP

 By: /s/ David A. Chami                        By: /s/Gregory C. Cook
 David A. Chami, AZ #027585                    Gregory C. Cook (ASB-1088-O55G)
 Admitted Pro Hac Vice                         gcook@balch.com
 8245 N. 85thWay                               Jonathan P. Hoffman
 Scottsdale, AZ 85258                          jhoffman@balch.com
 david@pricelawgroup.com                       Post Office Box 306
                                               Birmingham, AL 35201-0306
 Attorneys for Plaintiffs
 Tommy and Katrina Heard                       Attorneys for Defendant
                                               Nationstar Mortgage, LLC
        Case 2:16-cv-00694-MHH Document 87 Filed 01/07/19 Page 2 of 2




 SNABLE LAW                                   BALCH & BINGHAM LLP

 Joshua C. Snable | Attorney at Law           G. Lane Knight (ASB-6748-I72K)
 2737 Highland Avenue South                   lknight@balch.com
 Birmingham, AL 35205                         Post Office Box 78
 Telephone: (205) 939-0780                    Montgomery, AL 36101-0078
 Facsimile: (205) 939-0789
 jsnable@snablelaw.com                        Attorneys for Defendant
                                              Nationstar Mortgage, LLC
 Attorneys for Plaintiffs
 Tommy and Katrina Heard




                           CERTIFICATE OF SERVICE

      I hereby certify that on January 7, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF which will serve the foregoing

document on the counsel of record via transmission of Notices of Electronic Filing

generated by CM/ECF. Respectfully submitted,



                                          /s/ Florence Lirato
